Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Electronic terminal disclaimer filed 10/25/2021 has been approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a concentrated, neutralized, liquid vinegar comprising at least 50% (w/w) potassium acetate, having a dry solids level of 60-70% (w/w) and a pH between 7.5 and 9 and being obtainable by a process, comprising:
(a) adding an alkaline potassium compound to a liquid vinegar to achieve a molar ratio of potassium cations to acetate anions of more than 0.8:1 to produce a neutralized liquid vinegar having a pH between 7.5 and 9; and
(b) concentrating the neutralized liquid vinegar to a dry solids level of 60-70% (w/w) by evaporation.
The claimed invention is directed to a process for production of a liquid food preservation product using the concentrated, neutralized, liquid vinegar as discussed above.
The closest prior art of record, Boerefijn et al (WO 2014/021719 A1), discloses a concentrated neutralized vinegar obtainable by a process, comprising:
a) providing a first liquid vinegar; 
b) adjusting the pH of said first liquid vinegar to a value within the range of 6.0-10.0 to produce a neutralized vinegar; 
c) drying said neutralized vinegar to produce vinegar derived particles having a water content of less than 5 wt.%; 

e) combining said second liquid vinegar with the vinegar derived particles in a weight ratio of 1: 15 to 1:5; (page 2).
In regard to the recitation of concentration by evaporation, Boerefijn et al discloses “[p]referably drying of the neutralized vinegar in step c) comprises spray drying of the first liquid vinegar. In the present process, prior to the spray drying, the neutralized vinegar may be concentrated by evaporation” (page 5 lines 15-16). In regard to the addition of an alkaline potassium compound to the liquid vinegar to produce a neutralized vinegar having a pH between 7.5 and 9, Boerefijn et al discloses ion of a neutralizing agent selected from the group consisting of sodium hydroxide, potassium hydroxide, sodium (bi) carbonate, potassium (bi) carbonate and mixtures thereof (page 4 lines 24-27). In regard to the recitation of the “concentrating the neutralized vinegar to a dry solids level of 60-70 % (w/w) by evaporation”, Boerefijn et al discloses “[a]ccording to a particularly preferred embodiment, the neutralized vinegar is dried to produce vinegar derived particles having a very low water content of less than 5 wt.%, more preferably of less than 3 wt.%, even more preferably of less than 2 wt.% and most preferably of less than 1 wt.%” (page 5 lines 1-4).
Boerefijn et al is silent as to the production of a liquid food preservation product.
Another prior art reference to Ludwig (US 2010/0310738) was introduced as a teaching of vinegar-derived food additive composition being in a powder form or in solution with vinegar. 
None of the prior art references disclose liquid neutralized vinegar concentrate with the solids concentration as claimed. Boerefijn et al is silent as to the production of a liquid food preservation product.
Neither Boerefijn nor Ludwig teaches a process for the preparation of a neutralized vinegar product having an acetate level of 60-70%, and do not provide motivation for the production of the concentrated liquid vinegar having the claimed concentration of solids.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/06/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 29-33, 36-37 and 40-43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791